Title: To Thomas Jefferson from William DuVal, 10 December 1806
From: DuVal, William
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Richmond Decemr 10th. 1806
                        
                        I received your favor, of the 4th. Instant. The origional profile of our Friend Mr George Wythe set in a
                            plain neat Frame is this day delivered to Mr George Jefferson to be conveyed to to Washington for you Sir—
                        I received the other profile of our good and Virtuous Friend with the two folio fee Books which were packed
                            up thro’ mistake for which I return you my thanks—
                        You have perhaps seen the Resolution of the Assembly, respecting the House who have agreed to ware Mourning
                            for one Month as a Mark of Respect for so great and good a Man.
                        I think they should have done more, for an incitement to Virtue and Patriotism I would have had them to have
                            erected at the public Expence a plain Tomb Stone, to transmit to future ages the High Sense they entertained of his
                            Talents, his Patriotism, and his inflexible Integrity—his was a rare Character, such an One as is scarcely to be met with
                            in many Centuries—
                        I am, Sir, with great esteem & Respect, Your mo. Obt Servt
                        
                            William DuVal
                            
                        
                    